DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 4/18/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected because it would have been unclear to one of ordinary skill in the art as to the location of the silicone backer, e.g., is it on the surface(s) of or in contact with the microfeatures on the bottom side of the polymer film, or does the polymer film represent a plurality of polymer films with one of each attached to the silicone backer or it being sandwiched in between the polymer films with the microfeatures facing outward on each side.
Claim 19 is rejected for failing to cure the deficiencies of claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 appears to contain a duplicate limitation from claim 1 from which claim 17 depends, so claim 17 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluecher et al (US 2017/0348065 A1).
Regarding claims 1-17, Bluecher teaches a thin film having microfeatures (e.g., elastomeric gloves having a microstructured surface) comprising a polymer film (e.g., coating) with a two-level micro pattern formed in the coating; wherein the polymer coating comprises a polyurethane casting (i.e., a thermoset or a thermoplastic, having a Shore A value of 30-90 (i.e., Shore D of 33-46))  on a glove (i.e., backer) comprising silicone rubber (i.e., silicone) (abstract; para 20-21, 62, 64, 69, 71, 105, 116; fig 3). 
Bluecher further teaches the first microstructure has a pitch ranging from 100 to 1000 microns, the second microstructure has pitch ranging from 10 micron up to 100 micron; the first microstructure has a size (i.e., width) ranging from 25 microns to 1000 microns, the second microstructure has a size ranging from 5 microns to up to 100 micron; and the first microstructure has a height ranging from 100 microns to 1000 microns, the second microstructure has a height ranging from 10 microns to up to 100 microns (para 32-34). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bluecher, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
In addition, Bluecher teaches the purposes of the microstructures are to provide surfaces with a non-slip contact with tissue that does not require a substantial normal force to establish grip and/or a surprising and advantageous non-traumatic gripping feature (para 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the pitch, size or width, and height of the first and second microstructures or hierarchically textured surface to optimize the gripping features of the surface; and therein the lateral friction force, increase or decrease in lateral friction force against tissues, materials, and/or surfaces, and contact percentage with a surface.
With regard to the thickness of the film, one of ordinary skill in the art at the time of invention would have known that by adjusting the thickness (and therein the volume) of the film or coating its physical properties could be optimized (e.g., tensile strength, modulus of elasticity, tear strength, etc); and Bluecher teaches the film should not add substantial thickness to the glove (para 22); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the film to optimize its physical properties and the thickness it adds to the glove.
The limitations “a polymer film having an initial thickness of 20 to 200 microns;”  “said polymer film has a base thickness less than said initial thickness of said film following the addition of said two-level micro pattern;” “a plurality of microfeatures defining said micro pattern wherein a height of said microfeatures on said film is in a range from about 0.3 to about 4 times said initial film thickness;” and “wherein said polymer sheet has an initial thickness of about 20 to about 30 microns” are that of intermediate product and/or product-by-process limitations that do not add structure, further limit the structure, and/or add structure to the embodiment of that of the instant claims. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bluecher et al (US 2017/0348065 A1)
Bluecher teaches a thin film having microfeatures (e.g., elastomeric gloves having a microstructured surface) comprising a polymer film (e.g., coating) with a two-level micro pattern formed in the coating; wherein the polymer coating comprises a polyurethane casting (i.e., a thermoset or a thermoplastic, having a Shore A value of 30-90 (i.e., Shore D of 33-46))  on a glove (i.e., backer) comprising silicone rubber (i.e., silicone); wherein the casting of the two-level micro pattern may be formed on each side of the glove which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a two-level micro pattern formed on a top side and a bottom side of said polymer film (abstract; para 20-21, 56, 62, 64, 69, 71, 105, 116; fig 1a-1b, 3). 
In addition, Bluecher teaches the purposes of the microstructures are to provide surfaces with a non-slip contact with tissue that does not require a substantial normal force to establish grip and/or a surprising and advantageous non-traumatic gripping feature (para 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the pitch, size or width, and height of the first and second microstructures or hierarchically textured surface to optimize the gripping features of the surface; and therein the lateral friction force, increase or decrease in lateral friction force against tissues, materials, and/or surfaces, and contact percentage with a surface.
With regard to the thickness of the film, one of ordinary skill in the art at the time of invention would have known that by adjusting the thickness (and therein the volume) of the film or coating its physical properties could be optimized (e.g., tensile strength, modulus of elasticity, tear strength, etc); and Bluecher teaches the film should not add substantial thickness to the glove (para 22); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the film to optimize its physical properties and the thickness it adds to the glove.
The limitations “a polymer film having an initial thickness of 20 to 200 microns” and “said polymer film has a base thickness less than said initial thickness of said film following the addition of said two-level micro pattern” are that of intermediate product and/or product-by-process limitations that do not add structure, further limit the structure, and/or add structure to the embodiment of that of the instant claims. 

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.
The Applicant contends that the prior art of record does not teach a silicone backer carried by the polymer film and a contact percentage with a surface of between about 1% to about 7%. This is not persuasive.  
Bluecher teaches a thin film having microfeatures (e.g., elastomeric gloves having a microstructured surface) comprising a polymer film (e.g., coating) with a two-level micro pattern formed in the coating; wherein the polymer coating comprises a polyurethane casting (i.e., a thermoset or a thermoplastic, having a Shore A value of 30-90 (i.e., Shore D of 33-46))  on a glove (i.e., backer) comprising silicone rubber (i.e., silicone) (abstract; para 20-21, 62, 64, 69, 71, 105, 116; fig 3). 
In addition, Bluecher teaches the purposes of the microstructures are to provide surfaces with a non-slip contact with tissue that does not require a substantial normal force to establish grip and/or a surprising and advantageous non-traumatic gripping feature (para 13-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the pitch, size or width, and height of the first and second microstructures or hierarchically textured surface to optimize the gripping features of the surface; and therein the lateral friction force, increase or decrease in lateral friction force against tissues, materials, and/or surfaces, and contact percentage with a surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783